Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 1 of 27 PageID 127




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION




 JAMES BAILEY,

                     Plaintiff,
 v.
                                                         Case No. 3:19-cv-720-J-34MCR
 WARDEN ROBERT SMITH, JR.,
 et al.,

                     Defendants.


                                         ORDER

                                        I. Status

       Plaintiff James Bailey, an inmate of the Florida penal system, initiated this action

 on June 13, 2019, under the mailbox rule, by filing a pro se Civil Rights Complaint

 (Complaint; Doc. 1). 1 In the Complaint, Bailey asserts claims pursuant to 42 U.S.C. §

 1983 against seven John Doe Defendants. He states that Defendants violated his Eighth

 Amendment right to be free from cruel and unusual punishment when they failed to protect

 him from several inmates who assaulted him at the Reception and Medical Center (RMC).

 As relief, he requests compensatory and punitive damages as well as injunctive and

 declaratory relief. In compliance with the Court’s request, the Florida Department of

 Corrections (FDOC) identified the Warden as Robert Smith, Jr.; the Assistant Warden as



       1  The Court cites to the document and page numbers as assigned by the Court’s
 Electronic Case Filing System.
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 2 of 27 PageID 128




 Major Richard Lukens; the Colonel as Stanley Peterson; and the Sergeant as Steven

 Potosky. See Notice to Court Regarding Service of Process for Defendants (Doc. 9) at 1.

 However, the Department stated that it was unable to identify “Major Not Known,” and the

 two “Not Known Does.” See id. at 1-2. Accordingly, the Court dismissed all claims against

 Defendants “Major Not Known” and the two “Not Known Does” on January 10, 2020. See

 Order (Doc. 14); Complaint at 3, 12.

        This matter is before the Court on Defendants Lukens, Smith, Peterson, and

 Potosky’s Motion to Dismiss (Motion; Doc. 21). The Court advised Bailey that granting a

 motion to dismiss would be an adjudication of the case that could foreclose subsequent

 litigation on the matter and gave him an opportunity to respond. See Order (Doc. 13).

 Bailey filed a response in opposition to the Motion. See Response (Doc. 22). Thus,

 Defendants’ Motion is ripe for review.

                                 II. Plaintiff’s Allegations 2

        Bailey contends that he was exposed to a known risk of danger when the April 18,

 2018 night shift or April 19, 2018 day shift I-block sergeant and officers allowed his

 assailants to enter the wing to rob him. See Complaint at 15. He also asserts that they

 failed to protect him from the inmate attackers. See id. Additionally, he maintains that the

 Warden, Assistant Warden, and Colonel ignored the history of widespread abuse and



        2  The Complaint is the operative pleading. In considering a motion to dismiss, the
 Court must accept all factual allegations in the Complaint as true, consider the allegations
 in the light most favorable to the plaintiff, and accept all reasonable inferences that can
 be drawn from such allegations. Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d 1291, 1297
 (11th Cir. 2015) (quotations and citations omitted). As such, the recited facts are drawn
 from the Complaint and may differ from those that ultimately can be proved.

                                              2
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 3 of 27 PageID 129




 their officers’ misconduct. See id. As to the underlying facts, Bailey asserts that the FDOC

 transferred him to RMC on or about April 11, 2018, for physical therapy on his back. See

 id. at 5. He alleges that four inmates (who were not assigned to his wing) attacked him

 as they tried to rob him on the morning of April 19, 2018. See id. at 5, 12-14. According

 to Bailey, he tried to call for help, but one of the assailants told him that no one would

 respond to his plea for assistance. See id. at 12. He states that the assailants called the

 officers after the attack to unlock the door to wing two, so they could return to their

 assigned wings. See id. He avers that he “cleaned himself” and “went through count.” Id.

 at 12-13. After the count, he went to a dental call-out where one of the attackers told him

 that “they would be coming back to finish what they started.” Id. at 13. According to Bailey,

 the dentist would not work on him due to his injuries (a “severely displaced” nose and

 “swollen and bruised” face), and he was referred to an ear, nose, and throat (ENT) doctor.

 Id. Bailey asserts that he returned to his dormitory where he talked to other inmates about

 what the assailant had said to him, and then decided to seek protective management

 (PM) custody. See id. He states that he spoke to an unknown officer about “everything

 that happened” and requested protection, but the officer mocked him and refused to give

 him protection. Id.

        Bailey alleges that, “[w]ith no other choice[,]” he went to the chow hall where he

 asked a sergeant for protection. Id. According to Bailey, when the sergeant saw Bailey’s

 face, he asked Bailey what happened, and after Bailey explained and asked for

 protection, the sergeant granted his request. See id. Bailey asserts that the sergeant

 escorted him to the medical clinic for a pre-confinement physical examination where his


                                              3
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 4 of 27 PageID 130




 injuries were evaluated and he was referred to an ENT again. See id. He states that a

 captain questioned him and took photographs of his injuries, and he was placed in PM

 custody. See id. Bailey maintains that the FDOC “rounded up” the four inmates who

 attacked him and issued disciplinary reports. Id. at 13-14. According to Bailey, he saw

 Florida Representative Kimberly Daniels (a member of the Florida House of

 Representatives, District 14) at RMC, as she questioned inmates about the abuse at

 RMC, but he never talked to her because “he was unaware of the officers[’] invol[ve]ment”

 at that time. Id. at 14.

        Bailey states that he saw Dr. Fares, an ENT physician, on May 23, 2018, and Fares

 performed a septorhinoplasty on June 28, 2018, “to relocate his nose to its proper place.”

 Id. He maintains that his fractured cheek bone was “left alone in surgery.” Id. He alleges

 that he had a follow-up appointment on July 18, 2018, after which the FDOC transferred

 him back to Okaloosa Correctional Institution (OCI), his permanent housing location, on

 July 27, 2018. See id.

        About a month later, the FDOC again transferred Bailey to RMC, this time for a

 magnetic resonance imaging (MRI). See id. While there, on September 11, 2018, Bailey

 states that three inmates attacked him with knives in the west unit of D dormitory’s wing

 one. See id. He states that the FDOC placed him in PM custody, “special reviewed” him,

 and transferred him back to OCI on October 9, 2018. Id. According to Bailey, following

 his return to OCI, inmate Michael Grier (FDOC #L72642), who had transferred with Bailey

 to RMC on April 11, 2018, told Bailey that he saw the assailants asking the dormitory

 sergeant for permission to go to Bailey’s wing to rob him, and the sergeant “let them.” Id.


                                             4
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 5 of 27 PageID 131




 at 14-15. Bailey maintains that when he “learned” about the sergeant’s involvement, he

 initiated and exhausted his administrative remedies, and the FDOC responded that the

 Inspector General’s Office would investigate the incident. Id. at 15.

                              III. Motion to Dismiss Standard

        In ruling on a motion to dismiss, the Court must accept the factual allegations set

 forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

 Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman’s

 World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all reasonable

 inferences should be drawn in favor of the plaintiff. See Randall v. Scott, 610 F.3d 701,

 705 (11th Cir. 2010). Nonetheless, the plaintiff must still meet some minimal pleading

 requirements. Jackson v. Bellsouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004)

 (citations omitted). Indeed, while “[s]pecific facts are not necessary[,]” the complaint

 should “‘give the defendant fair notice of what the . . . claim is and the grounds upon which

 it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege “enough

 facts to state a claim that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

 facial plausibility when the pleaded factual content allows the court to draw the reasonable

 inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

 (citing Twombly, 550 U.S. at 556).

        A “plaintiff’s obligation to provide the grounds of his entitlement to relief requires

 more than labels and conclusions, and a formulaic recitation of the elements of a cause

 of action will not do[.]” Twombly, 550 U.S. at 555 (internal quotations omitted); see also


                                              5
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 6 of 27 PageID 132




 Jackson, 372 F.3d at 1262 (explaining that “conclusory allegations, unwarranted

 deductions of facts or legal conclusions masquerading as facts will not prevent dismissal”)

 (internal citation and quotations omitted). Indeed, “the tenet that a court must accept as

 true all of the allegations contained in a complaint is inapplicable to legal conclusions[,]”

 which simply “are not entitled to [an] assumption of truth.” Iqbal, 556 U.S. at 678, 680.

 Thus, in ruling on a motion to dismiss, the Court must determine whether the complaint

 contains “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face[.]’” Id. at 678 (quoting Twombly, 550 U.S. at 570). And, while “[p]ro

 se pleadings are held to a less stringent standard than pleadings drafted by attorneys and

 will, therefore, be liberally construed,” Tannenbaum v. United States, 148 F.3d 1262,

 1263 (11th Cir. 1998), “‘this leniency does not give the court a license to serve as de facto

 counsel for a party or to rewrite an otherwise deficient pleading in order to sustain an

 action.’” Alford v. Consol. Gov’t of Columbus, Ga., 438 F. App’x 837, 839 (11th Cir. 2011)3

 (quoting GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)

 (internal citation omitted), overruled in part on other grounds as recognized in Randall,

 610 F.3d at 706).

                              IV. Summary of the Arguments

        Defendants request dismissal of Bailey’s claims against them because Bailey

 failed to exhaust his administrative remedies, as required by the Prison Litigation Reform



        3 “Although an unpublished opinion is not binding . . . , it is persuasive authority.”
 United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally
 Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished opinions are not considered binding
 precedent, but they may be cited as persuasive authority.”).

                                              6
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 7 of 27 PageID 133




 Act (PLRA), before filing the instant 42 U.S.C. § 1983 lawsuit. See Motion at 9-12. They

 also argue that Bailey’s Complaint is a “shotgun pleading” that violates Federal Rule of

 Civil Procedure 8(a)(2). Id. at 6-8. Next, they assert that the Eleventh Amendment bars

 Bailey’s claims for monetary damages against them in their official capacities, see id. at

 8-9, and that Bailey fails to state plausible Eighth Amendment claims against them, see

 id. at 13-15. Additionally, they maintain that Bailey is not entitled to injunctive relief. See

 id. at 15-16. In his Response, Bailey argues that he exhausted his administrative

 remedies as soon as he discovered the sergeant’s involvement in the attack. See

 Response at 2-3. Next, he states that Defendants are “partial[l]y correct” as to their

 assertion that the Complaint is a shotgun pleading because he “was forced to be vague”

 due to an inability to obtain FDOC reports that would reveal staff names. See id. at 1. He

 also asserts that he states plausible Eighth Amendment claims against Defendants, and

 that they are not entitled to Eleventh Amendment immunity. See id. at 2-3.

                        V. Exhaustion of Administrative Remedies

                                    A. PLRA Exhaustion

        The PLRA requires an inmate wishing to challenge prison conditions to first

 exhaust all available administrative remedies before asserting any claim under 42 U.S.C.

 § 1983. See 42 U.S.C. § 1997e(a). Nevertheless, a prisoner such as Bailey is not required

 to plead exhaustion. See Jones v. Bock, 549 U.S. 199, 216 (2007). Instead, the United

 States Supreme Court has recognized “failure to exhaust is an affirmative defense under

 the PLRA[.]” Id. Notably, exhaustion of available administrative remedies is “a

 precondition to an adjudication on the merits” and is mandatory under the PLRA. Bryant


                                               7
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 8 of 27 PageID 134




 v. Rich, 530 F.3d 1368, 1374 (11th Cir. 2008). Not only is there an exhaustion

 requirement, “the PLRA exhaustion requirement requires proper exhaustion.” Woodford

 v. Ngo, 548 U.S. 81, 93 (2006).

                Because exhaustion requirements are designed to deal with
                parties who do not want to exhaust, administrative law creates
                an incentive for these parties to do what they would otherwise
                prefer not to do, namely, to give the agency a fair and full
                opportunity to adjudicate their claims. Administrative law does
                this by requiring proper exhaustion of administrative
                remedies, which “means using all steps that the agency holds
                out, and doing so properly (so that the agency addresses the
                issues on the merits).” Pozo,[ 4] 286 F.3d, at 1024. . . .

 Woodford, 548 U.S. at 90. And, “[p]roper exhaustion demands compliance with an

 agency’s deadlines and other critical procedural rules . . . .” Id. As such, the United States

 Supreme Court has emphasized:

                Courts may not engraft an unwritten “special circumstances”
                exception onto the PLRA’s exhaustion requirement. The only
                limit to § 1997e(a)’s mandate is the one baked into its text: An
                inmate need exhaust only such administrative remedies as
                are “available.”

 Ross v. Blake, 136 S.Ct. 1850, 1862 (2016).

        The determination of whether an inmate exhausted his available administrative

 remedies prior to pursuing a cause of action in federal court is a matter of abatement and

 should be raised in a motion to dismiss or be treated as such if raised in a summary

 judgment motion. Bryant, 530 F.3d at 1374-75 (citation omitted). The Eleventh Circuit has




        4   Pozo v. McCaughtry, 286 F.3d 1022 (7th Cir. 2002).

                                               8
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 9 of 27 PageID 135




 explained the two-step process that the Court must employ when examining the issue of

 exhaustion of administrative remedies.

               After a prisoner has exhausted the grievance procedures, he
               may file suit under § 1983. In response to a prisoner suit,
               defendants may bring a motion to dismiss and raise as a
               defense the prisoner’s failure to exhaust these administrative
               remedies. See Turner, 541 F.3d at 1081.[ 5 ] In Turner v.
               Burnside we established a two-step process for resolving
               motions to dismiss prisoner lawsuits for failure to exhaust. 541
               F.3d at 1082. First, district courts look to the factual
               allegations in the motion to dismiss and those in the prisoner’s
               response and accept the prisoner’s view of the facts as true.
               The court should dismiss if the facts as stated by the prisoner
               show a failure to exhaust. Id. Second, if dismissal is not
               warranted on the prisoner’s view of the facts, the court makes
               specific findings to resolve disputes of fact, and should
               dismiss if, based on those findings, defendants have shown a
               failure to exhaust. Id. at 1082-83; see also id. at 1082
               (explaining that defendants bear the burden of showing a
               failure to exhaust).

 Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015); see Pavao

 v. Sims, 679 F. App’x 819, 823-24 (11th Cir. 2017) (per curiam).

                        B. Florida’s Prison Grievance Procedure

       State law “determines what steps are required to exhaust.” Dimanche v. Brown,

 783 F.3d 1204, 1207 (11th Cir. 2015); see also Jones, 549 U.S. at 218 (stating that “it is

 the prison’s requirements, and not the PLRA, that define the boundaries of proper

 exhaustion”). The FDOC provides an internal grievance procedure for its inmates. See

 FLA. ADMIN. CODE r. 33-103.001 through 33-103.018. Generally, to properly exhaust

 administrative remedies, a prisoner must complete a three-step sequential process. First,




       5   Turner v. Burnside, 541 F.3d 1077, 1084 (11th Cir. 2008).
                                             9
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 10 of 27 PageID 136




 an inmate must submit an informal grievance to a designated staff member at the

 institutional level. See FLA. ADMIN. CODE r. 33-103.005. If the issue is not resolved, the

 inmate must submit a formal grievance at the institutional level. See FLA. ADMIN. CODE

 r. 33-103.006. If the matter is not resolved at the institutional level, the inmate must file

 an appeal to the Office of the FDOC Secretary. See FLA. ADMIN. CODE r. 33-103.007.

 However, under certain specified circumstances, an inmate can bypass the informal-

 grievance stage and start with a formal grievance at the institutional level. See FLA.

 ADMIN. CODE r. 33-103.005(1); 33-103.006(3). Or, an inmate can completely bypass

 the institutional level and proceed directly to the Office of the FDOC Secretary by filing a

 “direct grievance.” See FLA. ADMIN. CODE r. 33-103.007(3). Emergency grievances and

 grievances of reprisal are types of “direct grievances” that may be filed with the Office of

 the Secretary. See FLA. ADMIN. CODE r. 33-103.007(3)(a).

        Florida Administrative Code Rule 33-103.011 provides time frames for submission

 of grievances. Generally, the following time limits apply. Informal grievances must be

 received within twenty days from the date on which the incident or action that is the

 subject of the grievance occurred. See FLA. ADMIN. CODE r. 33-103.011(1)(a). Formal

 grievances must be received no later than fifteen days from the date of the response to

 the informal grievance. See FLA. ADMIN. CODE r. 33-103.011(1)(b). Similarly, grievance

 appeals to the Office of the Secretary must be received within fifteen days from the date

 the response to the formal grievance is returned to the inmate. See FLA. ADMIN. CODE

 r. 33-103.011(1)(c). According to Rule 33-103.014, an informal grievance, formal

 grievance, direct grievance, or grievance appeal “may be returned to the inmate without


                                              10
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 11 of 27 PageID 137




 further processing if, following a review of the grievance, one or more . . . conditions are

 found to exist.” FLA. ADMIN. CODE r. 33-103.014(1). The rule provides an enumerated

 list as “the only reasons for returning a grievance without a response on the merits.” See

 FLA. ADMIN. CODE r. 33-103.014(1)(a)-(y). Some of the reasons for returning a

 grievance are: untimeliness; the grievance “addresses more than one issue or complaint”

 or “is so broad, general or vague in nature that it cannot be clearly investigated, evaluated,

 and responded to” or “is not written legibly and cannot be clearly understood” or is a

 supplement to a previously-submitted grievance that has been accepted for review; and

 the inmate “did not provide a valid reason for by-passing the previous levels of review as

 required or the reason provided is not acceptable,” or he did not provide the required

 attachments. See FLA. ADMIN. CODE r. 33-103.014(1).

                              C. Bailey’s Exhaustion Efforts

        Defendants maintain that Bailey failed to properly exhaust his administrative

 remedies as to his Eighth Amendment claims against them before filing the instant § 1983

 lawsuit. See Motion at 9-12. In support of their position, they submitted the relevant

 grievances and responses. See Doc. 21-1 at 21-32. Bailey asserts that he submitted an

 informal grievance on January 14, 2019, within twenty days of Grier telling him that he

 had seen a sergeant allow the assailants to enter the wing to attack Bailey on April 19,

 2018. See Response at 2-3. Bailey attached exhibits in support of his position. See Doc.

 22-1 at 1-6.

        The documents attached to Bailey’s Response and Defendants’ Motion reflect that

 Bailey submitted the following grievances related to the April 19, 2018 incident and his


                                              11
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 12 of 27 PageID 138




 PM confinement at RMC. Bailey submitted an informal grievance at RMC on June 20,

 2018, stating that he was in PM confinement against his will, was “not in fear” for his life,

 and wanted to be released from confinement and returned to the compound. See Doc.

 21-1 at 25. The FDOC denied the grievance on June 25, 2018, stating in pertinent part:

               I have received, reviewed and evaluated your informal
               grievance. A review of the automated database reflects you
               are at RMC for medical services. You currently have a medical
               hold til[] July 5, 2018. Once this hold has been removed you
               will be setup for a transfer. The decision of the State
               Classification Office is for you to remain in administrative
               confinement until you transfer to resolve your protection issue.

 Id. On July 1, 2018, Bailey submitted a formal grievance to RMC Warden, stating in

 pertinent part:

                     This is a follow up on the denial of my informal
               grievance (attached) about me being held in confinement
               under protective custody against my will.

                       I contend this is unfair treatment as one: I never asked
               to be placed in to [sic] PC [(protective confinement)], I have
               done nothing wrong, [and] I am not in fear for my life. And two:
               It is completely unfair that I am suffering in confinement, being
               treated like a DC [(disciplinary confinement)] inmate because
               your officers allowed four gang members off their wing in I-
               block on to my wing of I-block, so they could jump me [and]
               rob me. And those four inmates are back in open population
               on this compound, while I’m forced to be in PC against my will.

                      I have been in confinement over 60 days, enough time
               to pay for those four inmates[’] actions [and] your officers[’]. I
               shouldn’t be punished for the actions of others. The relief I
               seek is to be release[d] from PC/confinement.

 Id. at 23. The FDOC denied the grievance on July 11, 2018, stating in pertinent part:

               Your request for administrative remedy has been received
               and reviewed. A review of your electronic file reflects you are
               housed in administrative confinement for protection[] needs.

                                              12
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 13 of 27 PageID 139




               A final decision was made by the State Classification Office
               for you to remain in administrative confinement until you
               transfer to resolve your protection issue. You are currently
               housed at RMC for medical services. You currently have a
               medical hold til[] 8/5/18. You will continue to be housed in
               administrative confinement for protection needs until you
               transfer.

 Id. at 23. Bailey submitted a Request for Administrative Remedy or Appeal on July 20,

 2018, to the FDOC Secretary, stating in pertinent part:

                      This is an appeal about the unfair treatment I am
                receiving here at RMC.

                        I was placed in confinement for protection on 4-19-18,
                [and] a report was wrote [sic] that I asked for protection. This
                is a lie. I never asked to be placed in protection. I have never
                seen [the] ICT [(institutional classification team)] and I have
                signed a waiver to get out of confinement. I am being
                punished for no re[a]son. I have been in confinement for over
                90 days now. I do not want protection, or need it. And I have
                done nothing wrong. I am not af[]raid for my life, because my
                life is not in danger.

                      The relief I seek is to be release[ed] f[rom] protection
                [and] confinement.

 Id. at 22. A. Keaton denied the appeal on August 7, 2018, stating that the response Bailey

 received at the institutional level appropriately addressed his concerns. See id. at 21.

        Additionally, Bailey submitted an informal grievance to OCI classification officers

 on January 14, 2019. See Doc. 22-1 at 1-2. In the grievance, Bailey stated that he needed

 access to records (the April 19, 2018 incident report, photographs, and any other

 documents related to the incident) to “file suit against the officer[s] [who] (through their

 negligence)” allowed the incident to take place. See id. at 2. The FDOC responded on




                                              13
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 14 of 27 PageID 140




 January 25, 2019, advising Bailey that he should request the information from the

 institution where the incident occurred. See id. at 1.

        Additionally, on January 14, 2019, Bailey submitted an informal grievance, stating

 in pertinent part:

                      This grievance concerns the harm (physical,
               psychological, [and] emotional) I am now suffering from an
               incident that occurred at RMC.

                     Grievant was transferred to RMC on 4-11-18 for
               Physical Therapy. While housed at RMC Main Unit in I-Block
               dormitory wing two cell 209 upper the morning of 4-19-18 the
               unknown officers working in I-Block negligently allowed
               four inmates off of their assi[gn]ed wings on to
               Grievant[’]s assi[gn]ed (wing two) to assault [and]
               commit aggravated battery on Grievant causing him great
               bodily harm. This cruel and negligent act by the officers
               caused Grievant to be sent to an outside hospital for
               reconstructive surgery.

                       Because of these officers[’] acts[,] Grievant is now
               suffering as he still needs medical treatment from RMC but is
               unwilling to go back there. This is not an isolated incident,
               [and] is why Grievant is in fear to go back . . . to RMC.

                       The relief I seek is for all of the officers that were
               working I-Block the morning of 4-19-18 be named in the
               response [and] reprimanded for their negligence. Also, as this
               isn’t an isolated incident, Grievant wishes to be “Red Flagged”
               from RMC [and] be seen by an outside hospital or another
               medical facility.

 Doc. 21-1 at 30, 32 (emphasis added). The FDOC denied the grievance on January 15,

 2019, stating in pertinent part:

               Your grievance has been received[,] reviewed[,] and
               evaluated.

               Your allegations of staff negligence have been reported
               to the Office of the Inspector General for review and

                                              14
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 15 of 27 PageID 141




              action if necessary. A special review is in place against
              the other inmates. A special review against the institution will
              not be placed at this time.

 Id. at 30 (emphasis added). On January 19, 2019, Bailey submitted a formal grievance to

 the OCI Warden, stating in pertinent part:

                    This formal grievance is in response to the denial of my
              informal grievance. (see attached)

                      I contend the denial is inappropriate. As can be seen in
              my records, I have been jumped by gang members at RMC[.]
              [B]oth times I have been sent there for medical reasons last
              year. Now I am being hampered to receive treatment as I
              refuse to go back to RMC, which is why I wish to be special
              reviewed from there. I should not be forced to go to an unsafe
              institution that is r[u]n by the inmate gangs [and] not the
              officers.

                    Also, I still wish for the officers[’] names that were
              working the morning (day shift) of 4-19-18 in I-Block at the
              Main Unit.

                    Therefore, the relief I seek is for there to be a special
              review placed on me from RMC [and] for all of the officers[’]
              names that were negligent on 4-19-18[.]

 Id. at 31. The FDOC denied the formal grievance on January 28th, stating in pertinent

 part:

              Inmate Bailey, your Request for Administrative Remedy or
              Appeal ha[s] been received, reviewed, and evaluated and the
              following information is provided to address your concerns.

              You have the option to refuse any treatment and are not
              forced to go to RMC. We do not have access to RMC’s rosters
              to provide you with staff[] names on a specific date. As
              previously stated, you are special reviewed against the
              inmates, however a special review against the facility is not
              warranted at this time.



                                              15
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 16 of 27 PageID 142




 Id. at 29. Bailey submitted a Request for Administrative Remedy or Appeal on January

 28, 2019, to the FDOC Secretary, stating in pertinent part:

                    This appeal concerns the denial of my formal
              grievance. (see attached)

                      I contend that the denial of my formal grievance
              jeopardizes me in two ways. First, not special reviewing me
              from RMC puts me at risk if I am forced to go back there for
              further medical treatment, exams, or test[s] as the officers
              condone violence among inmates which was stated by the
              officers stationed in I-Block on 4-19-18. When I asked them
              for protective management[,] the officers stated not only did
              they know what happens in their Dorm, but they don’t protect
              “pussies” which forced me to seek protective management at
              the chow hall as reports state. Further misconduct can also
              be seen in my only other venture to RMC on 9-11-18 at the
              West Unit, D-Dorm, wing one, where I was again attacked by
              three other inmates brandishing knives, on camera, where I
              was forced to seek protective management again. I have been
              attacked both times I have ever been sent to RMC, requiring
              7 special reviews. In 14 years of incarceration[,] I have never
              had problems like this.

                     Secondly, I’m in jeopardy to further injure my back as
              I’m unwilling, as of right now, to seek further medical treatment
              as they are going to order more test[s] which will require me
              to go back to RMC. My back has been injured, but after being
              attacked twice it has gotten worse, which can be seen when
              after the incident on 4-19-18 I had to declar[e] a medical
              emergency while in K-Dorm at RMC.

                     I would also like to point out that if I am not special
              reviewed from RMC after requesting it, [and] I am forced by
              DOC to go back there for medical reasons and I am attacked
              again after putting DOC on notice of the officers[’] misconduct
              there, DOC will be liable for any harm caused at that time....

                    The relief I seek is that I be special reviewed from RMC
              so I may continue seeking medical help for my injured back,
              and for all of the officers [to] be held accountable for their
              misconduct. (Both the night shift from 4-18-18 which was on

                                             16
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 17 of 27 PageID 143




               duty when I got jumped on 4-19-18, [and] the day shift of 4-
               19-18 that would not let me seek protective management)

                      Attention:

                       The point of mentioning the incident on 9-11-18 was to
               point out that the officer watched what happened [and] didn’t
               call it in until I made it to the officers station. This shows
               regular occurring misconduct along with what happened on 4-
               19-18, and can be seen on camera.

 Id. at 27-28. C. Neel denied the appeal on February 7, 2019, stating that the response

 Bailey received at the institutional level appropriately addressed his concerns, and the

 medical issues should be addressed with the institution’s medical department. See id. at

 26.

        Next, Bailey submitted an informal grievance on March 5, 2019, asserting that the

 FDOC failed to respond to his request for records related to the April 19, 2018 incident.

 See Doc. 22-1 at 3. State Classification Officer McDowell denied the grievance on March

 6, 2019, stating in pertinent part:

               Your informal grievance has been received, reviewed and
               evaluated. In accordance with Chapter 33-601.901(1)(a)1, no
               inmate or offender under jurisdiction of the department shall
               have unlimited or routine access to any information contained
               in the records of the department unless an exceptional need
               can be demonstrated. You have not demonstrated an
               exceptional need as defined in Florida Statute 945.10(3). If
               you are preparing for a filing, your attorney or the courts can
               request and receive this paperwork as part of the discovery
               process.

 See id. According to Bailey’s exhibits, he submitted a formal grievance to the Warden on

 March 9th, see id. at 4, and appealed the Warden’s denial to the FDOC Secretary, see

 id. at 5. Neel denied the appeal on March 22, 2019, stating that the response Bailey


                                             17
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 18 of 27 PageID 144




 received at the informal-grievance stage appropriately addressed his concerns. See id.

 at 6.

         As to the initial step in the two-part process for deciding a motion to dismiss for

 failure to exhaust under the PLRA, the Eleventh Circuit has instructed:

               Deciding a motion to dismiss for failure to exhaust proceeds
               in two steps: first, looking to the defendant’s motion and the
               plaintiff’s response, the court assesses whether dismissal is
               proper even under the plaintiff’s version of the facts; and
               second, if dismissal is inappropriate under the plaintiff’s
               version of the facts, the court makes “specific findings in order
               to resolve the disputed factual issues related to exhaustion.”
               Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008). The
               burden is on the defendant to show a failure to exhaust. Id.

 Arias v. Perez, 758 F. App’x 878, 880 (11th Cir. 2019) (per curiam). Accepting Bailey’s

 view of the facts as true, a dismissal of the Eighth Amendment claims against Defendants

 for lack of exhaustion is not warranted at the first step. Thus, the Court proceeds to the

 second step in the two-part process where the Court considers Defendants’ arguments

 regarding exhaustion and makes findings of fact.

         A prisoner must exhaust administrative remedies as to each claim that he seeks

 to present in court. See Jones, 549 U.S. at 219. Thus, to fully exhaust, Bailey was required

 to complete the three-step process with respect to his Eighth Amendment claims against

 Defendants before filing the instant § 1983 lawsuit. Here, although Bailey failed to name

 the officers involved, the grievances he submitted accomplished § 1997e(a)’s purpose by

 alerting the prison to Bailey’s failure-to-protect issues and giving the FDOC an opportunity

 to resolve the issues before he initiated a lawsuit. Thus, Bailey sufficiently exhausted his




                                              18
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 19 of 27 PageID 145




 Eighth Amendment claims in this action, and Defendants’ Motion is due to be denied as

 to their assertion that Bailey failed to properly exhaust his claims against them.

                                          VI. Analysis

                            A. Federal Rule of Civil Procedure 8

        Defendants contend that Bailey’s Complaint is a “shotgun pleading” that violates

 Federal Rule of Civil Procedure 8(a)(2). See Motion at 6-8. In his Response, Bailey states

 that he was “vague” as to his assertions in the Complaint because he was not able to

 obtain FDOC reports that would reveal staff names. See Response at 1. Nevertheless,

 he maintains that he will be more specific as to which sergeant or officer “did what” when

 he obtains the necessary documents during discovery. Id. Additionally, he asserts that

 Sergeant Potosky “is presumably” the I-block dormitory sergeant who denied him

 protection and gave the assailants permission to enter the wing to attack him. Id. at 1-2.

 He clarifies that the other sergeant, the one who granted him protection, see Complaint

 at 13, is not named as a Defendant, see Response at 2.

        A civil rights complaint must include a short and plain statement of the claim

 showing that the plaintiff is entitled to relief. Fed. R. Civ. P. 8(a)(2). While not required to

 include detailed factual allegations, a complaint must allege “more than an unadorned,

 the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Indeed, a

 complaint is insufficient “if it tenders ‘naked assertion[s]’ devoid of ‘further factual

 enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). To avoid dismissal for failure to

 state a claim on which relief can be granted, a complaint must include “factual content

 that allows the court to draw the reasonable inference that the defendant is liable for the


                                               19
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 20 of 27 PageID 146




 misconduct alleged.” Id. Moreover, “[w]hile legal conclusions can provide the framework

 of a complaint, they must be supported by factual allegations.” Id. at 679. Notably, a

 “shotgun pleading” is a complaint that fails to comply with Rule 8(a)(2) because it contains

 numerous causes of action adopting the factual allegations of all proceeding counts; is

 “replete with conclusory, vague, and immaterial facts not obviously connected to any

 particular cause of action”; does not separate causes of action into separate counts; or

 asserts multiple claims against multiple defendants while failing to specify which

 defendants are responsible for which acts or omissions. Weiland v. Palm Beach Cty.

 Sherriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015).

        In the Complaint, Bailey asserts that an I-block dormitory sergeant (now identified

 as Sergeant Potosky, see Response at 1-2) denied him protection and allowed the

 assailants to enter the wing to assault him. See Complaint at 14-15. Notably, Bailey’s

 assertions in the Complaint as to Potosky’s involvement do not make it “virtually

 impossible” for Potosky to know “which allegations of fact are intended to support which

 claim(s) for relief.” Weiland, 792 F.3d at 1325 (emphasis and quotation marks omitted).

 Thus, Defendants’ Motion is due to be denied as to the assertion that the Complaint

 violates Rule 8 with respect to Bailey’s claims against Defendant Potosky.

        Additionally, in the Complaint, Bailey asserts in a conclusory manner that the

 Warden (identified as Robert J. Smith, Jr.), the Assistant Warden (identified as Major

 Richard Lukens), and Colonel (identified as Stanley Peterson) violated his Eighth

 Amendment rights when they ignored a history of widespread abuse and their officers’

 misconduct. He fails to assert any facts supporting a history of widespread abuse or any


                                             20
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 21 of 27 PageID 147




 facts as to how the Warden, the Assistant Warden, and the Colonel violated his federal

 constitutional rights and/or were involved in the alleged abuse. Thus, Defendants’ Motion

 is due to be granted, and Bailey’s claims against Defendants Smith, Lukens, and

 Peterson are due to be dismissed. See Iqbal, 556 U.S. at 678.

                          B. Eighth Amendment Failure to Protect

        The Eighth Amendment requires prison officials to “take reasonable measures to

 guarantee the safety of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). It is

 “[a] prison official’s ‘deliberate indifference’ to a substantial risk of serious harm to an

 inmate [that] violates the Eighth Amendment.” Id. at 828 (citations omitted). The deliberate

 indifference standard requires the plaintiff to demonstrate that the prison official “was

 subjectively aware” of a risk of harm; mere negligence is insufficient. Id. at 829, 835-36.

 In a case where the prisoner-plaintiff repeatedly asked to be transferred because he was

 concerned about a general lack of safety in his cell block, the Eleventh Circuit explained

 the requirement of deliberate indifference to a substantial risk of harm as follows:

                To establish a § 1983 claim for deliberate indifference, a
                plaintiff must show “(1) a substantial risk of serious harm; (2)
                the defendants’ deliberate indifference to that risk; and (3)
                causation.”[ 6]

                        The first element of deliberate indifference — whether
                there was a substantial risk of serious harm — is assessed
                objectively and requires the plaintiff to show “conditions that
                were extreme and posed an unreasonable risk of serious
                injury to his future health or safety.”[ 7] The second element
                — whether the defendant was deliberately indifferent to that


        6   Lane v. Philbin, 835 F.3d 1302, 1307 (11th Cir. 2016).
        7   Lane, 835 F.3d at 1307.

                                              21
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 22 of 27 PageID 148




                    risk — has both a subjective and an objective component.
                    Subjectively, the “official must both be aware of facts from
                    which the inference could be drawn that a substantial risk of
                    serious harm exists, and . . . also draw the inference.”[ 8 ]
                    Objectively, the official must have responded to the known risk
                    in an unreasonable manner, in that he or she “knew of ways
                    to reduce the harm” but knowingly or recklessly declined to
                    act.[ 9] Finally, the plaintiff must show a “necessary causal link”
                    between the officer’s failure to act reasonably and the
                    plaintiff’s injury.[ 10]

 Marbury v. Warden, 936 F.3d 1227, 1233 (11th Cir. 2019); Johnson v. Bessemer, Ala.,

 City of, 741 F. App’x 694, 698-99 (11th Cir. 2018) (per curiam).

          The Eleventh Circuit has explained:

                    Proof of deliberate indifference requires a great deal more
                    than does proof of negligence: “To be deliberately indifferent
                    a prison official must know of and disregard ‘an excessive risk
                    to inmate health or safety; the official must both be aware of
                    facts from which the inference could be drawn that a
                    substantial risk of serious harm exists, and he must also draw
                    the inference.’” Purcell, 400 F.3d at 1319-20 (emphasis
                    supplied) (quoting Farmer v. Brennan, 511 U.S. 825, 837, 114
                    S. Ct. 1970, 1979, 128 L.Ed.2d 811 (1994)).[ 11]

                            In other words, a plaintiff in [Bailey’s] position must
                    show not only that there was a substantial risk of serious
                    harm, but also that [Defendant] “subjectively knew of the
                    substantial risk of serious harm and that [he] knowingly or
                    recklessly disregarded that risk.” Hale, 50 F.3d at 1583
                    (alteration omitted) (internal quotation marks omitted).[ 12 ]
                    Whether prison officials had the requisite awareness of the


          8    Rodriguez v. Sec’y for Dep’t of Corr., 508 F.3d 611, 617 (11th Cir. 2007).
          9    Rodriguez, 508 F.3d at 620.
          10   Rodriguez, 508 F.3d at 622-23.
          11   Purcell ex rel. Estate of Morgan v. Toombs Cnty., Ga., 400 F.3d 1313 (11th Cir.
 2005).
          12   Hale v. Tallapoosa Cnty., 50 F.3d 1579 (11th Cir. 1995).
                                                22
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 23 of 27 PageID 149




                risk “is a question of fact subject to demonstration in the usual
                ways, including inference from circumstantial evidence, and a
                factfinder may conclude that a prison official knew of a
                substantial risk from the very fact that the risk was obvious.”
                Farmer, 511 U.S. at 842, 114 S. Ct. at 1981 (citation omitted).
                At the same time, the deliberate indifference standard - and
                the subjective awareness required by it - is far more onerous
                than normal tort[-]based standards of conduct sounding in
                negligence: “Merely negligent failure to protect an inmate from
                attack does not justify liability under [§] 1983.” Brown v.
                Hughes, 894 F.2d 1533, 1537 (11th Cir. 1990) (per curiam).
                And[,] needless to say, to defeat a motion for summary
                judgment, [a plaintiff] must adduce specific evidence from
                which a jury could reasonably find in his favor; “[t]he mere
                existence of a scintilla of evidence in support of [his] position
                will be insufficient.” Anderson, 477 U.S. at 252. . . .

 Goodman v. Kimbrough, 718 F.3d 1325, 1332 (11th Cir. 2013) (emphasis deleted);

 Melton v. Abston, 841 F.3d 1207, 1223 (11th Cir. 2016) (per curiam) (stating that a plaintiff

 who claims deliberate indifference must prove: “(1) subjective knowledge of a risk of

 serious harm; (2) disregard of that risk; (3) by conduct that is more than mere

 negligence”); Scott v. Miami Dade Cnty., 657 F. App’x 877, 883 (11th Cir. 2016) (stating

 that “a plaintiff must allege facts that would allow a jury to conclude that: the defendant

 actually knew that the plaintiff faced a substantial risk of serious harm” (subjective

 component), and “the defendant disregarded that known risk by failing to respond to it in

 an objectively reasonable manner” (objective component)); Brown v. Hughes, 894 F. 2d

 1533, 1537 (11th Cir. 1990) (“The known risk of injury must be a ‘strong likelihood, rather

 than a mere possibility’ before a guard’s failure to act can constitute deliberate

 indifference.”).

        Prison officials may avoid Eighth Amendment liability in one of three ways: (1)

 showing that they were not subjectively aware “of the underlying facts indicating a

                                               23
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 24 of 27 PageID 150




 sufficiently substantial danger and that they were therefore unaware of a danger”; (2)

 admitting awareness of “the underlying facts” of a substantial danger, but believing the

 danger was “insubstantial or nonexistent”; or (3) claiming they responded reasonably to

 a known substantial danger. Rodriguez, 508 F.3d at 617-18 (quoting Farmer, 511 U.S. at

 844) (internal quotations omitted).

        In the Complaint, Bailey asserts that the I-block dormitory sergeant (identified as

 Potosky) denied him protection and gave the assailants permission to enter the wing to

 attack him on April 19, 2018. See Complaint at 14-15. Defendant Potosky maintains that

 Bailey fails to state a plausible Eighth Amendment claim against him. See Motion at 13-

 15. According to Bailey, he states a plausible Eighth Amendment claim against Potosky

 because Potosky aided the assailants in the April 19th attack when he gave them access

 to the wing, and Bailey “provided a witness [(inmate Grier)] to this fact.” Response at 3.

 Having considered the allegations of the Complaint and the arguments of the parties, the

 Court finds that Bailey has provided sufficient facts to state a plausible Eighth Amendment

 claim against Potosky. Therefore, Defendants’ Motion as to Bailey’s Eighth Amendment

 claim against Defendant Potosky is due to be denied.

                                       C. Injunctive Relief

        In the Complaint, Bailey requests that the Court issue an injunction directing

 Defendants to “special review” him from RMC and Defendants so that the FDOC does

 not return him to RMC. Complaint at 5, Section VI. ¶ 2. Defendants maintain that Bailey

 fails to state a plausible claim as to his request for a “special review” from Defendants




                                               24
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 25 of 27 PageID 151




 and RMC. See Motion at 15-16. They assert that Bailey is no longer housed at RMC, and

 has not asserted that he is in actual or imminent danger. See id. at 15.

        Bailey’s request for injunctive relief is due to be dismissed. According to Bailey, the

 FDOC temporarily housed him at RMC for medical reasons (physical therapy on his back

 and an MRI), see Complaint at 5, 14, and “special reviewed” him from the inmates who

 allegedly attacked him, see id. at 14. He maintains that OCI is his “permanent institution.”

 See id. An inmate’s request for injunctive relief related to his conditions of confinement

 becomes moot when he is transferred to a different correctional facility. See Spears v.

 Thigpen, 846 F.2d 1327, 1328 (11th Cir. 1988) (holding the plaintiff’s claims for injunctive

 relief related to conditions of confinement at a previous correctional facility were subject

 to dismissal because those claims “no longer presented a case or controversy”); see also

 Davila v. Marshall, 649 F. App’x 977, 979 (11th Cir. 2016) (“[A] prisoner’s request for

 injunctive relief ... becomes moot when he is transferred.”). Bailey is now housed at OCI

 in Crestview, Florida, where he has access to the institution’s medical clinic. Also, he may

 seek relief by initiating a grievance pursuant to the administrative grievance procedures

 and/or contact his classification officer to address concerns he may have about access to

 specialized medical care. Therefore, his request for injunctive relief based on events

 occurring at RMC is moot. Thus, Defendants’ Motion as to Bailey’s request for injunctive

 relief is due to be granted.

                            D. Eleventh Amendment Immunity

        Defendants assert that, to the extent they are sued in their official capacities, they

 are entitled to Eleventh Amendment immunity. See Motion at 8-9.


                                              25
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 26 of 27 PageID 152




                         The Eleventh Amendment provides that “[t]he Judicial
                 power of the United States shall not be construed to extend to
                 any suit in law or equity, commenced or prosecuted against
                 one of the United States by Citizens of another State, or by
                 Citizens or Subjects of any Foreign State.” U.S. Const.
                 amend. XI. It is well established that, in the absence of
                 consent, “a suit in which the State or one of its agencies or
                 departments is named as the defendant is proscribed by the
                 Eleventh Amendment.” Papasan v. Allain, 478 U.S. 265, 276,
                 106 S.Ct. 2932, 92 L.Ed.2d 209 (1986) (quotation omitted).
                 The Eleventh Amendment also prohibits suits against state
                 officials where the state is the real party in interest, such that
                 a plaintiff could not sue to have a state officer pay funds
                 directly from the state treasury for the wrongful acts of the
                 state. Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326,
                 1336 (11th Cir. 1999).

 Hayes v. Sec’y, Fla. Dep’t of Children & Families, 563 F. App’x 701, 703 (11th Cir. 2014)

 (per curiam).

       In Zatler v. Wainwright, 802 F.2d 397, 400 (11th Cir. 1986) (per curiam), the

 Eleventh Circuit noted:

                        It is clear that Congress did not intend to abrogate a
                 state’s eleventh amendment immunity in section 1983
                 damage suits. Quern v. Jordan, 440 U.S. 332, 340-45, 99
                 S.Ct. 1139, 1144-45, 59 L.Ed.2d 358 (1979). Furthermore,
                 after reviewing specific provisions of the Florida statutes, we
                 recently concluded that Florida’s limited waiver of sovereign
                 immunity was not intended to encompass section 1983 suits
                 for damages. See Gamble,[ 13] 779 F.2d at 1513-20.

 Accordingly, in Zatler, the court found that the FDOC Secretary was immune from suit in

 his official capacity. Id. Thus, insofar as Bailey may be seeking monetary damages from

 Defendants in their official capacities, the Eleventh Amendment bars suit. Therefore,




       13   Gamble v. Fla. Dep’t of Health & Rehab. Serv., 779 F.2d 1509 (11th Cir. 1986).
                                             26
Case 3:19-cv-00720-MMH-MCR Document 23 Filed 10/20/20 Page 27 of 27 PageID 153




 Defendants’ Motion is due to be granted to the extent that Bailey requests monetary

 damages from Defendants in their official capacities.

        In consideration of the foregoing, it is now

        ORDERED:

        1.     Defendants’ Motion to Dismiss (Doc. 21) is PARTIALLY GRANTED as to

 Bailey’s (1) Eighth Amendment claims against Robert J. Smith, Jr., Richard Lukens, and

 Stanley Peterson; (2) request for injunctive relief; and (3) claims for monetary damages

 against Defendants in their official capacities. Otherwise, the Motion is DENIED.

        2.     The Clerk shall terminate Robert J. Smith, Jr., Richard Lukens, and Stanley

 Peterson as Defendants in the case.

        3.     Defendant Potosky must file an Answer to the Complaint no later than

 November 25, 2020. Thereafter, the Court will issue a separate order setting deadlines

 for discovery and the filing of dispositive motions.

        DONE AND ORDERED at Jacksonville, Florida, this 20th day of October, 2020.




 sc 10/20
 c:
 James Bailey, FDOC #Q13954
 Counsel of Record




                                              27
